Case 3:18-cv-00658-AJB-WVG Document 36 Filed 05/13/19 PageID.455 Page 1 of 6



                                                          May 13 2019

                                                            s/ annettec



                                                       NUNCPROTUNC
                                                          May 10 2019
Case 3:18-cv-00658-AJB-WVG Document 36 Filed 05/13/19 PageID.456 Page 2 of 6
Case 3:18-cv-00658-AJB-WVG Document 36 Filed 05/13/19 PageID.457 Page 3 of 6
Case 3:18-cv-00658-AJB-WVG Document 36 Filed 05/13/19 PageID.458 Page 4 of 6
Case 3:18-cv-00658-AJB-WVG Document 36 Filed 05/13/19 PageID.459 Page 5 of 6
Case 3:18-cv-00658-AJB-WVG Document 36 Filed 05/13/19 PageID.460 Page 6 of 6
